The defendant was convicted of the offense of assault with intent to murder, and appeals. It would serve no useful purpose to discuss the evidence. No exceptions were reserved to the admission or rejection of any part of same, and the guilt vel non of the defendant was properly submitted to the jury, under appropriate instructions as to the law, to no part of which any objection was made. There were no written charges refused to defendant, and the appeal appears to have been taken merely for delay. Let the judgment be affirmed. Affirmed.